ORDER

PER CURIAM.
Defendant appeals the judgment entered on a jury verdict arising out of Plaintiffs fall in Defendant’s parking lot. Plaintiffs cross-appeal the trial court’s reduction of the judgment due to the jury’s finding that Plaintiff was comparatively at fault. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no prece-dential value. The judgment is affirmed pursuant to Rule 84.16(b), with costs assessed to Defendant.